Exhibit 10.14

MANAGEMENT AND LEASING AGREEMENT

This MANAGEMENT AND LEASING AGREEMENT (“Agreement”) is effective as of the 28th
day of August, 2006, and is made by and between BALA POINTE OWNER LP (“Owner”),
and AMERIMAR BALA POINTE MANAGEMENT CO., INC. (“Agent”).

W I T N E S S E T H

WHEREAS, Owner is wholly-owned, directly and indirectly by Div Cap Amerimar Bala
Pointe 1 General Partnership, a Delaware general partnership (“Div Cap
Amerimar”);

WHEREAS, Div Cap Amerimar is governed by and pursuant to the terms of that
certain Partnership Agreement dated as of August  28th, 2006 (as amended from
time to time, the “Master Agreement”);

WHEREAS, Owner is the owner of that certain real property and improvements
thereon located at 111 Presidential Boulevard, Bala Cynwyd, Lower Merion
Township, County of Montgomery and Commonwealth of Pennsylvania, (which real
property is more particularly described on Exhibit “A” attached hereto and made
a part hereof and is hereinafter referred to as the “Property”); and

WHEREAS, Owner has engaged Agent to operate, lease and manage the Property on
behalf of Owner and Agent has agreed to operate, lease and manage the Property
on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

APPOINTMENT AND AUTHORITY OF THE AGENT

1.1           Owner appoints Agent, effective the date hereof, as the manager
and leasing agent for the Property, and authorizes Agent, subject to the
approval rights of Owner herein set forth, to exercise such power with respect
to the Property as may be necessary for the performance of Agent’s obligations
as the manager of the Property in accordance with this Agreement and Agent
accepts such appointment on the terms and conditions herein set forth and agrees
to perform all of the leasing, management and operational services provided
herein.

1.2           Owner and Agent acknowledge that Agent is an independent
contractor for all

1


--------------------------------------------------------------------------------




services required to be performed under this Agreement.  Any and all persons who
furnish services under this Agreement, whether or not employed by Agent prior to
the effective date hereof, are exclusively employees, subcontractors and/or
non-affiliated third parties employed by Agent and are not employees of Owner. 
All liabilities that may arise as a result of Agent’s status as an employer
shall be borne exclusively by Agent including without limitation, liability
relating to documents to be filed with respect to the Federal Insurance
Contribution Act and the Federal Unemployment Tax Act or any similar federal or
state legislation.

ARTICLE II

AGENT’S SERVICES

2.1           Agent will render and supervise the control and performance of all
services as are customarily provided by operators of office buildings in the
geographic area where the Property is located.  Agent will operate the Property
in a manner consistent with operating practices for office buildings of a
comparable class and standing in the geographic area where the Property is
located subject to the terms of this Agreement.

2.2           Agent shall have the following duties and obligations as Agent
without limiting any other provisions of this Agreement including Owner’s prior
approval where required:

2.2.1        To supervise, direct, and control the management and operation of
the Property.  Agent will keep Owner advised as to all major policy matters
affecting the Property and shall make no major policy change not reflected in
the Approved Budget (hereinafter defined) without the prior written approval of
Owner.

2.2.2        Subject to the provisions of the Master Agreement and the Approved
Business Plan  (as hereinafter defined), to the extent applicable, and to the
extent, and only to the extent, provided for or contemplated in an Approved
Budget, to negotiate and to enter into, without the prior written consent of
Owner, contracts for elevator maintenance, fire protection and mechanical and
HVAC maintenance services, electricity, gas, fuel, water, telephone, trash or
rubbish hauling, janitorial services, window cleaning and such other maintenance
services for the Property as Agent shall deem necessary or advisable.   Agent
shall deal at arm’s length with all third parties and act in Owner’s interest at
all times.  Copies of such contracts shall be delivered to Owner by Agent
promptly following execution thereof.  Unless such requirements are waived in
writing by Owner, all contracts shall comply with the following: (i) be
terminable by Owner on thirty (30) days or less notice; (ii) require the vendor
to maintain appropriate insurance and provide indemnification to Owner where
appropriate; (iii) have a stated term of not more than one (1) year; (iv) not be
recordable or recorded by Agent; and (v) must be in Owner’s name. Agent shall
not enter into any contract with an affiliate of Agent without the approval of
Owner, which approval shall not be unreasonably withheld provided that any such
contract is entered into in the ordinary course of business and on terms which
are no less favorable to Owner than would be obtained in a comparable arm’s
length transaction with an unrelated third party.

2


--------------------------------------------------------------------------------




2.2.3        To make all necessary or appropriate repairs to the Property, in
accordance with the standards for similar office buildings, including but not
limited to, all repairs, cleaning, painting, decoration and alterations
(including electrical, plumbing, carpentry, masonry) reasonably necessary or
desirable for the maintenance and repair of all portions of the Property which
are intended for the use of or are used by tenants and invitees from time to
time, to the extent provided in the Approved Budget.  The Approved Budget
constitutes an authorization for Agent to expend money for capital improvements
or repairs for the Property in accordance with such Approved Budget (excluding
tenant improvements pursuant to approved Leases).  With respect to the purchase
of major capital improvements or unbudgeted projects, Agent shall obtain written
approval of Owner prior to incurring these expenses, and Owner may arrange to
purchase and install the same itself or may authorize Agent to do so subject to
prescribed supervision and specification requirements and conditions.  The plans
and specifications for any major capital improvements, repairs or non-budgeted
projects shall be submitted to Owner and, with respect to capital improvements,
repairs and/or non-budgeted projects in excess of the variances permitted under
Section 6.4.2 of the Master Agreement, the same shall be subject to Owner’s
prior written approval.

2.2.4        To supervise, direct and control the leasing, licensing and letting
of office space, and other spaces at the Property.

(a)           Agent shall use commercially reasonable efforts to lease all
vacant space at the Property and shall represent Owner in lease negotiations
with all existing and new tenants at the Property (hereinafter referred to as
the “Tenants”).  Agent may hire an exclusive leasing agent to represent the
Property subject to Owner’s prior approval.  Agent and Owner agree that
Binswanger is an approved leasing agent as of the date hereof.  Without limiting
the generality of the foregoing, and subject to the terms of this Agreement,
Agent shall use commercially reasonable efforts (and, in connection herewith,
shall have the authority to expend funds and incur costs with respect thereto,
so long as the same are contemplated or provided for in the Approved Budget) to
solicit, negotiate, approve and execute as “agent for Owner” leases for any and
all vacant space at the Property provided that: (i) the terms of such lease are
in accordance with leasing guidelines specified in the Approved Budget and
Approved Business Plan then in effect and (ii) such lease is on a lease form
approved in writing by Owner.  Notwithstanding the foregoing, Owner reserves the
right, in its sole discretion, to modify the leasing guidelines set forth in the
Approved Business Plan from time to time by providing written notice thereof to
Agent. Any leases that are outside of the authority delegated to Agent hereunder
must be approved in writing by Owner.

(b)           It is understood and agreed by Owner and Agent that all expenses
incurred by Agent in the marketing, promotion and leasing of the Property which
have been approved in writing by Owner or which are permitted to be incurred by
Agent pursuant to this Agreement shall be paid by Owner.

(c)           The prior written approval of Owner is required prior to Agent

3


--------------------------------------------------------------------------------




undertaking any of the following: (i) terminating or bringing an action seeking
the termination of any space lease (or series of related space leases for one
Tenant) at the Property; (ii) terminating any tenancy or instituting and
prosecuting any action to remove a Tenant and to recover possession of any
portion of the Property occupied by any Tenant; (iii) instituting and
prosecuting any action for the recovery of any rents (it being acknowledged and
agreed that this clause (iii) shall not be construed so as to prohibit Agent
from sending out notices of nonpayment to tenants); (iv) settling, compromising
and/or releasing such actions or suits; (v) entering into, renewing or amending
a lease requiring Owner’s approval or consent pursuant to Section 2.2.4(a)
above, (vi) conveying or otherwise transferring, pledging or encumbering the
Property; (vii) retaining attorneys on behalf of Owner; (viii) entering into a
lease buyout or settlement, including recapturing space that is vacant but where
the Tenant is honoring its rental obligations; (ix) making any material changes
in Owner’s standard lease form; (x) pledging the credit of Owner; or (xi)
borrowing money or executing any promissory note or other obligation or
mortgage, deed of trust, security agreement or other encumbrance on behalf of
Owner.

(d)           on or before the date which is twenty (20) days after the
expiration or termination of this Agreement, Agent shall furnish to Owner a
written list of prospects, if any, with whom Agent has had negotiations with
respect to the leasing of the Property in the past three (3) months (i.e.,
within such period the prospect has submitted to Owner or Agent a written
proposal specifically with regard to space at the Property or Owner or Agent (on
behalf of Owner) has made a proposal to such prospect).  If within ninety (90)
days after the expiration or termination of this Agreement, a Lease is executed,
or a contract to lease is entered into, with such a prospect, the Owner shall
recognize Agent as the broker for any such transaction and shall pay to Agent
the commission according to the terms and conditions of the in Section 3.1.4.

2.2.5        To cause to be purchased all inventories, provisions, operating
equipment, supplies and other consumable items used at the Property.

2.2.6        To hire (in conformity with all equal employment laws), supervise,
pay and discharge sufficient qualified on and off site personnel as may be
necessary for Agent to perform all of its obligations hereunder in accordance
with  all of the requirements and standards set forth herein.  All such
personnel shall be the employees and agents of Agent, and not the employees or
agents of Owner, for all purposes, including, without limitation, federal and
state taxes, withholding taxes and worker’s compensation insurance.  All costs
and expenses relating to such personnel shall be paid or reimbursed by Owner in
accordance with Section 3.2.5 hereof.  Agent, and not Owner, shall be liable to
such employees and supervisory employees for their wages and benefits, and shall
be liable for the withholding and payment of all taxes, including social
security taxes, and for the payment of all Workers’ Compensation premiums,
unemployment insurance contributions, costs of benefits to which employees are
entitled under any collective bargaining agreement and all other costs related
to Agent’s status as an employer.  Subject to the right of Owner to direct and
control Agent with regard to employees with respect to the hours worked, the
shifts worked, the performance of their duties, hiring, firing and compensation
(including any payment of amounts in excess of union scale), all matters
pertaining to the

4


--------------------------------------------------------------------------------




employment, contracting, supervision, compensation, promotion and discharge of
employees and independent contractors shall be the responsibility of Agent.
Agent shall use due care and diligence in the selection of personnel it hires in
connection with the Property, and Owner reserves the right to approve such
employees selected by Agent. Agent shall minimize duplication of services among
its employees and avoid overtime whenever possible.  To the extent such payments
exceed the provisions therefor in the Approved Budget, Agent shall immediately
notify the Owner and seek to obtain Owner’s approval of same. Agent shall
provide to Owner for approval annually as a part of the Proposed Budget and
Proposed Business Plan (as each term is hereinafter defined), a schedule of
those employees to be utilized for the Property and the percentage of such
employees’ time utilized for the Property (the “Schedule of Employees”).  Agent
shall comply with all applicable laws and regulations pertaining to worker’s
compensation, social security, unemployment insurance, hours of labor, wages,
working conditions, and other employer-employee-related subjects.  Agent
represents it is and will continue to be an equal opportunity employer.  For a
period of six months from the termination of this Agreement, without the prior
written consent of Agent, Owner shall be restricted from hiring the employees of
Agent or independent third party contractors of Agent, provided that such
independent third party contractors are exclusively working for Agent or
affiliates of Agent.  In the event that this restriction is violated, Owner’s
sole liability to Agent shall be to pay to Agent a sum of $10,000.00 for each
such employee or exclusive independent contractor hired.  Agent shall not take
any action which shall cause Owner any labor or employment related liability. 
Agent shall not enter into any employment agreement, collective bargaining
agreement, or other agreement which may subject Owner to any employment related
liability to any labor union or any employee benefit plan without the prior
written consent of Owner.  Any employees of Agent who handle or are responsible
for funds belonging to Owner shall be covered by crime insurance and the cost of
such insurance shall be borne solely by Owner.

2.2.7        To cause the Property to comply with all governmental laws, rules,
regulations, ordinances or like provisions and all contracts or other
agreements, in each case with respect to the Property, provided, however, the
foregoing shall not allow Agent to expend any Extraordinary Expenses in
connection therewith.  Agent shall obtain and keep in full force and effect all
necessary licenses and permits, as may be required for the operation of the
Property.  Agent shall have no liability for any such non-compliance except for
any intentional action or failure to act, in either case in bad faith, or gross
negligence or willful misconduct.

2.2.8        To advertise and promote the leasing of the Property.

2.2.9        To cause the Property to be maintained in good condition and
repair.

2.2.10      To make recommendations respecting replacement and/or additions,
replacements or renewals to the Property.

2.2.11      To make recommendations respecting capital expenditures relating to
additions, replacements or renewals to the Property.

5


--------------------------------------------------------------------------------




2.2.12      To supervise and control the activities of tenants.

2.2.13      To keep full and adequate books of the account and other records as
are necessary to reflect the results of operation of the Property.

2.2.14      To deliver to Owner the financial reports and statements required
pursuant to Article V of this Agreement.

2.2.15      To cause to be paid all levies, taxes, assessments, liens, licenses
and permit fees and other charges with respect to the operation of the Property.

2.2.16      To maintain and place adequate insurance as specified by Owner.

2.2.17      To deposit, not later than three (3) days after receipt, all rentals
and other sums collected from tenants and any and all other income derived from
the operation of the Property into an interest bearing trust account solely for
the deposit of monies belonging to Owner and not for deposit of funds of Agent
or others and in a bank account designated by Owner (the “Operating Account”),
or as otherwise required in connection pursuant to the documents evidencing or
securing any financing obtained by Owner with respect to the Property (the “Loan
Documents”).  The Operating Account may consist of two separate accounts: an
interest bearing account for deposits (the “Deposit Account”) and an
non-interest bearing account for disbursements (the “Disbursement Account”),
provided that Agent shall maintain all  funds in the Deposit Account until it is
necessary to transfer such funds to the Disbursement Account for disbursement
pursuant to the approved disbursement schedule.  Agent shall send to Owner as
often as required a disbursement schedule for Owner’s approval.  No
disbursements shall be made from the Operating Account unless and until Owner
has approved in writing the disbursement schedule for the month in question
(such approval may be pursuant to an Approved Budget).  Both Owner and Agent
shall have power of withdrawal from the Operating Account.  The Operating
Account may also be used by Agent in making the expenditures and disbursements
contemplated hereunder, including but not limited to payment of Agent’s
personnel or other contractors described herein and payment of the Management
Fee, subject to the Approved Budget.  On or before the fifteenth (15th) day of
each month, all excess funds remaining in the Operating Account, less a
reasonable amount for working capital, shall be paid to Owner by bank wire
transfer in accordance with written instructions provided by Owner.  Owner may,
from time to time, at Owner’s expense, require the Agent to change the
applicable depository banks, alter or modify the depository arrangements, or to
otherwise comply with Owner’s lender’s requirements and Agent shall comply with
the cash management procedures and requirements of Owner’s lender.  Agent shall
be permitted to write checks withdrawing funds from the Operating Account four
(4) times per month subject to Owner’s lender’s requirements.  Agent shall
comply with all applicable laws with respect to all security deposits,
including, without limitation, the giving of any and all notices.  The security
deposits shall at all times be deemed to be the property of Owner, subject to
all applicable laws with respect to such security deposits and the terms of
tenant leases. Agent

6


--------------------------------------------------------------------------------




shall maintain detailed records of all security deposits deposited and such
records will be open for inspection by Owner during normal business hours upon
reasonable advance notice.  Unless provided to the contrary in the applicable
lease agreement, any interest generated from the security deposits shall be
Owner’s property and transferred to Owner in accordance with Owner’s
instructions. Agent shall not withdraw any sums from such account in excess of
amounts required to comply with tenant leases with regard to refunding security
deposits unless so instructed by Owner in writing.  Notwithstanding anything
herein to the contrary, Agent shall comply with all cash management procedures
and requirements pursuant to the Loan Documents.

2.2.18      To bill and collect all rents (including escalation billings
resulting from increases in expenses or taxes or pursuant to any other rent
escalation provision) and other charges, in accordance with all tenant leases,
which may become due at any time from any tenant or from others for services
provided in connection with or for the use of the Property or any portion
thereof.  Agent shall collect and identify any income due to Owner from
miscellaneous services provided to tenants or the public.  All monies so
collected shall be deposited in the Operating Account (as defined in Section
2.2.17).

2.2.19      To timely pay, upon receipt, from the Operating Account any and all
bills for real estate taxes, water and sewer charges, use and occupancy taxes,
and other like charges which are or which may become liens against the Property,
to keep Owner informed of any change in the amount of real or personal property
assessments or taxes relating to the Property and upon request, to consult with
Owner regarding the contesting of either the validity or the amount thereof; and
forward to Owner’s attention, all official receipts evidencing the payment of
the foregoing charges.

2.2.20      To institute and prosecute, after notice to Owner and with Owner’s
consent, all legal actions or proceedings necessary or appropriate for the
collection of rent or other income from tenants of the Property, the
dispossessing of occupants from the Property, enforcing rights of Owner against
suppliers, contractors and vendors with respect to the Property, and, generally,
all legal actions necessary or appropriate in connection with the Property.

2.2.21      To notify Owner of any lawsuit or threat thereof involving, or any
material fire or other damage to, or any personal injury or property damage with
respect to, the Property, or of any violation under governmental laws, rules,
regulations, ordinances, or like provisions, with respect to the Property or
this Agreement, or of any breach of any contract or other agreement with respect
to the Property, in each case of which Agent receives actual notice.

2.2.22      To take, without the prior consent of Owner in the event of an
emergency, in Agent’s reasonable judgment, such immediate action as is necessary
or appropriate to preserve or protect the Property or occupants or other persons
or to continue necessary services for the Property.

7


--------------------------------------------------------------------------------




2.2.23      To engage contractors for work at the Property required hereunder
and, at the discretion of Agent, perform construction management services for
all major capital expenditures in accordance with the terms hereof, the Approved
Budget and/or the Business Plan.

2.3           Agent shall keep records with respect to the management and
operation of the Property, and shall retain those records during the term of
this Agreement and for a reasonable period thereafter (but in no event less than
three (3) years) and deliver copies of them to Owner at Owner’s request. Owner,
Owner’s lenders and Owner’s agents and representatives shall have the right to
inspect such records upon prior notice and during regular business hours so long
as such inspection does not unreasonably interfere with the operation of the
Property in any material respect.

2.4           Budget Approval.

2.4.1        Agent shall be responsible for preparing and submitting to Owner
for its approval a proposed annual operating and capital expenditure budget for
the Property (as proposed, the “Proposed Budget”, and, as approved by Owner, the
“Approved Budget”), which, among other things, will set forth the expenditures
authorized and to be paid for by Agent with respect to the leasing, management
and operation of the Property.  In addition, Agent shall be responsible for
preparing and submitting to Owner for its approval a proposed overall and annual
strategic and comprehensive business plan for the Property (as proposed, the
“Proposed Business Plan”, and, as approved by Owner, the “Approved  Business
Plan”).  The Approved Budget shall be in substantially the form attached hereto
as Exhibit B (the “Initial Approved Budget”) and the Approved Business Plan
shall be in substantially the form attached hereto as Exhibit C (the “Initial
Approved Business Plan”).  Agent will be responsible, subject to appropriate
funds being made available by Owner, for acting in accordance with the Approved
Budget and Approved Business Plan.  In addition, as events arise that come to
Agent’s knowledge that invalidate aspects of the Approved Budget and/or Approved
Business Plan, Agent and Owner shall work together to formulate reasonable
adjustments thereto in a commercially reasonable time and manner.  The period
from the Effective Date of this Agreement through December 31, 2006 shall be
deemed to be the “Initial Operating Year”.  Each subsequent Approved Budget and
Approved Business Plan shall cover a period which shall begin January 1 and
shall end December 31 and which is referred to in this Agreement as an
“Operating Year.”

2.4.2        Owner approves the Initial Approved Budget which Initial Approved
Budget shall be effective until the expiration of the Initial Operating Year.
Proposed Budgets and Proposed Business Plans for subsequent Operating Years
shall be submitted to Owner no later than November 15th of each Operating Year
in accordance with Section 6.13 of the Master Agreement.  Owner’s approval of
each Proposed Budget and Proposed Business Plan shall be evidenced in writing.

2.4.3        Except as otherwise specifically provided in this

8


--------------------------------------------------------------------------------




Agreement, Agent shall incur costs and expenses (excluding costs and expenses
for which Owner will be reimbursed by Tenants) in connection with the operation
and maintenance of the Property during any Operating Year only in accordance
with the Approved Budget and Approved Business Plan for such Operating Year. 
Except as expressly set forth in Section 2.2.3 hereof and Section 6.4.2 of the
Master Agreement, Agent shall secure Owner’s prior written approval for any
expenditure that will result in an excess greater than the variations permitted
under Section 6.4.2 of the Master Agreement (each permitted variation, a
“Permitted Variance”).  To the extent reasonably practical and as soon as
reasonably possible, prior to taking any action or expending any funds pursuant
to Section 6.4.2 of the Master Agreement, Agent shall provide Owner with written
notice of its intention to act in accordance therewith (together with Agent’s
best estimate of the costs to be incurred or the funds to be expended in
connection therewith and the variation, if any, of the applicable line item in
the Approved Budget) prior to the taking of such action or expending such funds
and, in the event such prior written notice is not practical, Agent shall as
soon as possible thereafter give Owner prompt written notice of any such action
or the expenditure of any funds pursuant to the emergency authorization set
forth in Section 6.4.2 of the Master Agreement.  In addition, Agent shall comply
with the provisions of Section 2.2.3 hereof with respect to major capital
improvements.

2.4.4                If any Operating Year shall commence before Owner shall
have approved a Proposed Budget for such Operating Year, the previous Operating
Year’s Approved Budget, adjusted as provided in Section 6.13.3 of the Master
Agreement (“Budget Adjustments”), shall become the applicable budget for that
Operating Year (the “Interim Budget”) until such time as Owner approves a
Proposed Budget.  As used in this Agreement with respect to expenditures made or
to be made by Agent, the phrases “included in and incurred in connection with
the Approved Budget and Approved Business Plan”, “provided for or contemplated
in the Approved Budget and Approved Business Plan” and words or phrases of
similar import shall be deemed to mean “in accordance with the Approved Budget
and Approved Business Plan or Interim Budget, as then applicable, plus any
Permitted Variance in connection therewith”.

2.5           Agent shall execute on behalf of Owner, with Owner’s consent, to
be given or withheld in Owner’s sole discretion, any other document, consent or
agreement reasonably required for the orderly management and operation of the
Property.  Agent shall have no liability or obligation to advance or use any of
its own funds to make any payments or to fulfill any obligation which may be
required of Agent or Owner hereunder.

2.6           In discharging its duties and responsibilities under this
Agreement, except as otherwise specifically provided in this Agreement, Agent
shall at all times act in accordance with the Approved Budget and Approved
Business Plan.  Except as otherwise specifically provided in this Agreement,
Agent shall have no authority to take any action, expend any sum, make any
decision, or incur any obligation on the behalf of Owner (i) with respect to any
Major Decision (as defined in the Master Agreement), unless such Major Decision
has been expressly approved by the Owner as provided in the Master Agreement, or
(ii) which is inconsistent with or varies from the Approved Budget and/or the
Approved Business Plan. Without limiting the

9


--------------------------------------------------------------------------------




generality of the foregoing, the entering into or consummating any transaction
or arrangement with any affiliate of Agent, or any other transaction involving
an actual or potential conflict of interest, shall, except as otherwise
expressly provided herein or in the Master Agreement, require the approval of
the Owner, which approval shall not be unreasonably withheld provided that any
such transaction or arrangement is entered into in the ordinary course of
business and on terms which are no less favorable to Owner or such affiliate
than would be obtained in a comparable arm’s length transaction or arrangement
with an unrelated third party.

ARTICLE III

COMPENSATION

3.1           As compensation for performing the management services described
herein, and only for so long as this Agreement is in effect and has not been
terminated, Owner shall:

3.1.1        Pay Agent, as hereinafter provided, an annual fee (the “Management
Fee”), during the term of this Agreement, equal to three (3%) percent per annum
of “Revenues” (as defined below) received by Owner during each calendar year, or
portion thereof.  The Management Fee shall be paid, in arrears, to Agent in
estimated monthly installments on or before the fifteenth (15th) day of each
calendar month based upon the Revenues received by Owner during the preceding
calendar month.  Within thirty (30) days after the calculation by Owner, which
shall be based upon the annual audit for Owner by, at Owner’s election, a
certified public accountant or the Chief Financial Officer of Amerimar
Enterprises, Inc., of the Revenues for the calendar year, Owner shall remit to
Agent or Agent shall remit to Owner, without interest, any deficit or excess, as
the case may be, in the annual fee over the sum of all monthly installments
previously paid.

3.1.2        The term “Revenues” shall mean rent actually collected from tenants
of the Property, including base or minimum rent, escalation charges for taxes,
insurance and common area maintenance expenses; provided, however, there shall
be excluded from Revenues amounts received for remodeling and tenant change
costs, security deposits and interest on any such accounts and reimbursements by
tenants except as set forth above.  Revenues shall exclude (i) proceeds from any
refinancing or sale of the Property, (ii) condemnation awards or insurance
proceeds (unless such insurance proceeds compensate for lost rent or other
Revenues), (iii) proceeds from the sale of used equipment or furnishings not in
the ordinary course, provided that the proceeds from such sale are used to
replace the equipment and furnishings in question, (iv) income derived from
interest on investments, (v) discounts and dividends on insurance policies; (vi)
rents paid more than thirty (30) days in advance of the due date until the month
in which payments are to apply as rent income; (vii) security deposits, unless
forfeited; (viii) money collected for capital items which are paid for by
tenants to the extent Agent receives a fee therefor; (ix) abatement of taxes or
proceeds of any sales and/or litigation; (x) sales tax, (xi) any taxes on rent
paid by tenants; (xii) any amounts attributable to repayment of loans by Owner
to any tenant, for which there is a specified loan amortization schedule; and
(xiii)

10


--------------------------------------------------------------------------------




all amounts from any source which are properly attributable or allocable in
accordance with generally accepted accounting principles to periods when this
Agreement was not in effect.

3.1.3        In addition to the fees payable to Agent in Section 3.1.1 hereof,
Owner agrees to pay Agent construction management fees on building improvements
or repairs equal to five (5%) percent of the costs of construction and/or
improvement, to be paid concurrently with payments of the cost of such
construction and/or improvement.

3.1.4        In addition to the fees payable to Agent in Sections 3.1.1 and
3.1.3 hereof, Owner agrees to pay Agent commercial leasing commissions as
compensation for procuring new commercial tenants and renewing existing
commercial office leases.  The standard commercial leasing commission payable to
Agent for new commercial office leases and expansions is equal to one percent
(1%) of the Lease Value (as defined below).  The standard commercial leasing
commission shall be payable to the Agent for new commercial office leases and
expansions procured with or without the assistance of any outside broker or
brokers.  Agent may hire an exclusive leasing agent to represent the Property
subject to Owner’s prior approval.  Agent and Owner agree that Binswanger is an
approved leasing agent as of the date hereof.  The Agent shall be entitled to be
paid a commission for renewals or extensions of existing commercial office
leases procured with or without the assistance of any outside broker(s) equal to
the greater of (a) one-half of one percent (0.5%) of the Lease Value, and (b)
two percent (2%) of the Lease Value less the amount paid to any tenant broker
entitled to share in such commission.  The payment of commercial leasing
commissions to outside brokers for new leases or for renewals, extensions, or
expansions of existing commercial office leases shall be negotiated on a
case-by-case basis.  Commercial leasing commissions for new leases and
expansions are generally paid as follows: fifty percent (50%) upon lease
execution and fifty percent (50%) upon the rent commencement date under the
lease (other than any rent payable upon execution), provided that if such lease
grants the tenant a right to terminate the lease prior to the rent commencement
date, the commissions for new leases and expansions shall be paid fifty percent
(50%) upon the expiration or waiver of such termination right (provided that
tenant has not terminated its lease) and fifty percent (50%) upon the rent
commencement date under the lease (other than any rent payable upon execution
and provided that tenant has not terminated its lease).  Leasing commission for
renewals and extensions are generally paid one hundred (100%) percent upon full
execution of the lease amendment. “Lease Value” shall mean the aggregate base
rent payable over the term of the lease, not including any free rent periods or
extension terms, provided that extension terms or renewal options shall be
included once such extension options have been exercised.

3.2           To the extent provided in an Approved Budget, in addition to the
fee payable to Agent in Section 3.1 hereof, Owner agrees, within ten (10) days
after presentation of an invoice from Agent:

3.2.1        To pay or reimburse Agent for all reasonable third party
accounting, legal, engineering, and out-of-pocket expenses approved by Owner.

11


--------------------------------------------------------------------------------


3.2.2        To pay or reimburse Agent for reasonable and customary costs and
expenses consistent with the Approved Budget in place incurred related to the
operation, management, leasing and licensing of the Property including, without
limitation, training and educational expenses, travel and entertainment
expenses, telephone charges, advertising agency, insurance, public relations
fees and overnight courier service charges.

3.2.3        To provide, at Owner’s expense, an adequately furnished office and
all necessary utilities related thereto, within the Property to serve as Agent’s
on-site office.

3.2.4        To reimburse Agent for the cost of Agent’s on-site computer/word
processing software, services and equipment used in the performance of Agent’s
obligations under this Agreement.

3.2.5        To pay or reimburse Agent for all costs and expenses (including
salaries, wages, severance payments, pension, unemployment, workmen’s
compensation or medical equipment insurance and other fringe benefits, payroll
and similar taxes) relating to all personnel to the extent such personnel are
performing property level functions, regardless of whether such personnel is
located on site or at Agent’s corporate offices.

Reimbursements and payments due by Owner to Agent pursuant to this Section 3.2
may be reimbursed from the Operating Account, subject to the provisions of the
Loan Documents.

3.3           Reimbursements and payments due by Owner to Agent pursuant to this
Article III for obligations accrued prior to termination of this Agreement shall
survive the termination of this Agreement.

3.4           The following expenses or costs incurred by or on behalf of Agent
in connection with the services to be performed by Agent under this Agreement
shall be at the sole cost and expense of the Agent, and shall not be reimbursed
by Owner:

3.4.1        Costs (including salaries, wages, severance payments, pension,
unemployment, workmen’s compensation or medical equipment insurance and other
fringe benefits, payroll and similar taxes) of Gerald M. Marshall, Jon A.
Cummins and Stephen J. Gleason and other employee related costs for employees of
Agent that perform work unrelated to the Property for the percentage of time
such employees perform work unrelated to the Property.

3.4.2        General administrative and reporting services provided by the
Agent’s home office or other offices other than at the Property or except if
approved by Owner in an Approved Budget.

3.4.3        Any other central office overhead or general administrative
expenses of Agent except if approved by Owner in an Approved Budget.

12


--------------------------------------------------------------------------------




3.4.4        Cost of forms, papers, ledgers, and other supplies and equipment
used in Agent’s office at any location off the Property except if approved by
Owner in an Approved Budget.

3.4.5        Cost of electronic data processing equipment, or any pro rata
charge thereon, if located at Agent’s office off the Property except if approved
by Owner in an Approved Budget.

3.4.6        Costs attributable to losses arising from negligence, fraud or
willful misconduct or breach of this Agreement on the part of Agent, Agent’s
associates, Agent’s employees or Agent’s affiliates.

3.5           Owner shall be required to approve expenses or costs in any
Proposed Budget to the extent such expenses or costs are included in the Initial
Approved Budget.

ARTICLE IV

TERM

4.1           This Agreement shall terminate on August 31, 2016, unless earlier
terminated or renewed as provided in this Agreement.

4.2           Upon expiration of the initial or any subsequent term of the
Agreement, the term of this Agreement shall be automatically extended from year
to year, unless either Agent or Owner gives notice of termination to the other
of them no later than thirty (30) days prior to the commencement of the next
succeeding annual renewal period or unless earlier terminated or renewed as
provided in this Article IV.

4.3           Owner may, at all times during the term of this Agreement and any
extension thereof, terminate this Agreement immediately in the event that (i)
Agent has, in Owner’s opinion, mismanaged the Property or has been negligent in
the management, operation, maintenance or servicing thereof or has otherwise
defaulted in the performance of its obligations or breached its fiduciary
obligation hereunder, and such breach or default has not been cured to the
satisfaction of Owner within fifteen (15) days after receipt of notice from
Owner of such breach or default unless such default is susceptible of cure and
of a nature which cannot be remedied within such fifteen (15) day period, in
which event Agent shall promptly commence and thereafter diligently and
continuously proceed to remedy such default until completion but in no event
later than ninety (90) days in the aggregate after such breach; or (ii) a
receiver, liquidator or trustee of Agent shall be appointed by court order, or a
petition to liquidate or reorganize Agent shall be filed against Agent under any
bankruptcy, reorganization or insolvency law, and such order or petition is not
vacated or dismissed within sixty (60) days, or Agent shall file a petition in
bankruptcy or request reorganization under any provision of the bankruptcy,
reorganization or insolvency laws, or if Agent is adjudicated a bankrupt; (iii)
there is damage or destruction to the Property and Owner

13


--------------------------------------------------------------------------------




decides not to rebuild or restore the Property or there is a taking by
condemnation or similar proceedings, of a substantial portion of the Property;
(iv) the Property or all of the direct or indirect ownership interests in Owner
shall have been disposed of or sold; (v) Amerimar shall no longer own any direct
or indirect interest in Owner; (vi) a default occurs under the Loan Documents
that permits Owner’s lender to terminate this Agreement; or (vi) an Amerimar
Event of Default (as defined in the Master Agreement) occurs under the Master
Agreement.  Any such termination shall be effective upon Agent’s receipt of
Owner’s notice of termination, or thereafter upon such other date as specified
by Owner in such written notice.

4.4           If either Owner or Agent shall fail or refuse to perform or comply
with any of its obligations hereunder, then the non-defaulting party may give
written notice thereof to the defaulting party.  The defaulting party shall have
five (5) days after receipt of such notice therefore to remedy any monetary
default and fifteen (15) days after receipt of notice therefore to remedy any
non-monetary default, unless such default is susceptible of cure and of a nature
which cannot be remedied within such fifteen (15) day period, in which event the
defaulting party shall promptly commence and thereafter diligently and
continuously proceed to remedy such default until completion.  If the defaulting
party does not so remedy the default within the applicable time period, without
limitation of any other right or remedy of the non-defaulting party at law or in
equity, this Agreement may be terminated at the option of the non-defaulting
party, by written notice to the defaulting party.

4.5           Upon the expiration of the term of this Agreement or any earlier
termination, as herein provided, Agent shall forthwith (a) surrender and deliver
up to Owner possession of space occupied by Agent in the Property and all
deposits and income, including deposits, and other monies of Owner on hand and
in any bank account, subject to deduction for sums then due and payable to, or
which have accrued but are not yet due and payable to, Agent under this
Agreement, (b) deliver to Owner, as received, any monies of Owner with respect
to the Property received by Agent after such termination, (c) deliver to Owner
all materials and supplies, keys, contracts and documents, and such other
accounting papers and records in possession or within control of Agent
pertaining to this Agreement and/or the Property as Owner shall request, (d)
assign any right Agent may have in and to any existing contracts relating to the
operation and maintenance of the Property as Owner shall require (e) deliver to
Owner or Owner’s duly appointed agent, all records, contracts, receipts for
deposits and unpaid bills with respect to the Property and (f) otherwise
cooperate with Owner and any successor agent, manager and/or owner of the
Property in connection with the transition of the operation and management of
the Property.

ARTICLE V

FINANCIAL REPORTING; RIGHT TO AUDIT

5.1           Agent shall maintain at the Property, and retain for three (3)
years after the termination of this Agreement or at the headquarter offices of
Agent, separate and segregated records reflecting the results of the operation
of the Property in accordance with Article 10 of the Master Agreement.  Such
books and records shall be the property of Owner.  Agent shall make such

14


--------------------------------------------------------------------------------




books and records available for review by Owner, its accountants, attorneys and
agents, as well as the members of Owner during normal business hours upon
reasonable advance notice.  Agent acknowledges that an indirect owner of Owner
is a REIT within the meaning of Sections 856-860 of the Code, and Agent agrees
and acknowledges that it will maintain all records, books and accounts in a
commercially reasonable manner as directed by Owner so as to enable Owner and
its affiliates to effect compliance with all requirements imposed upon REITs
under the Code and any other applicable laws (the “REIT Requirements”);
provided, however, that Agent shall not have any liability to Owner or any other
person if for any reason, other than by reason of Agent’s gross negligence or
willful misconduct, such indirect owner of Owner at any time fails to qualify as
a REIT or is in violation of any REIT Requirements, and provided further that
Agent shall not have any liability to Owner or any other person to the extent
that Owner approved of, or caused Agent to take, any action causing such
indirect owner of Owner to fail to qualify as a REIT or to violate any REIT
Requirements.

5.2           Agent shall prepare, or cause to be prepared on behalf of Owner
with respect to the Property the reports required under Section 10.8 of the
Master Agreement.  To the extent not included in the reports required under the
Master Agreement, on or before the tenth (10th) day of each calendar month
during the term of this Agreement, Agent shall deliver to Owner a monthly report
(the “Monthly Report”) which shall include unaudited income and expense
statements of the Property for the previous month, a capital expenditure report
for such month (showing building improvements, tenant improvements and leasing
commissions), a written report setting forth leasing activities conducted during
the previous month rent rolls, cash flow statements for the Property (including
sufficient detail to verify the Management Fee and other fees hereunder),
statements of unpaid bills resulting from insufficient gross income and charges
after payment out of the Operating Account in accordance with Section 3.2
hereof, an accounts receivable aging summary and status of collection
activities, tenant and vendor insurance certification status report and market
lease information. The monthly report submitted each January and July shall also
include an analysis of the then-current marketing plan for the Property,
comparing actual activity for the previous six (6) months to budgeted activity
and expectations and a market report for the Property submarket.

5.3           Owner reserves the right for Owner’s employees, or other appointed
by Owner, to conduct examinations, upon advance notification, and during normal
business hours, of the books and records maintained for Owner by Agent no matter
where such books and records are located.  Owner also reserves the right to
perform any and all additional audits relating to Agent’s activities either at
the Property or any office of Agent.  Should Owner’s employees or appointees
discover deficiencies in either internal control or errors in recordkeeping,
Agent shall correct such deficiencies and errors within five (5) days of its
discovery.  Agent shall inform Owner in writing, or the action taken to correct
any audit discrepancies.

5.4           Owner specifically reserves the right for Owner and each of its
members to enter upon the Property at any and all times during the Term for any
purpose during normal business hours.

15


--------------------------------------------------------------------------------




ARTICLE VI

INDEMNIFICATION

6.1           Agent hereby indemnifies and agrees to hold harmless Owner, and at
Owner’s option, to defend Owner with counsel reasonably approved by Owner, from
and against any and all claims (civil or criminal), demands, actions, suits,
obligations, liabilities, losses, damages, judgments, costs, expenses and fees
(including costs of investigation, interest, penalties and reasonable attorney’s
fees) which may be paid by Owner to independent third parties arising out of the
gross negligence or willful misconduct of Agent or Agent’s employees, or any
independent contractor engaged by Agent, including, without limitation, any
breach of the provisions of this Agreement, or any intentional act or omission
of Agent outside the scope of Agent’s authority as provided herein.  This
indemnity shall survive any expiration or termination of this Agreement.

6.2           Owner shall protect, defend, indemnify and hold harmless Agent
from and against any and all loss, cost, damage, liability and expense
(including court costs and reasonable attorneys’ fees) arising out of the
performance by Agent of its obligations and duties hereunder in accordance with
the terms hereof; provided, however, that  Owner does not hereby agree, and
shall not be obligated to, so indemnify Agent from any such loss, cost damage,
liability or expense arising out of any act or omission of Agent or any of its
agents, officers, employees or representatives, which act or omission is
negligent, tortuous, in breach of this Agreement or outside the scope of Agent’s
authority as provided herein.

ARTICLE VII

MISCELLANEOUS

7.1           Owner agrees that any and all liability insurance which it at any
time carries insuring its activities with respect to the Property shall include
Agent as an additional insured at no cost to Agent.

7.1.1  At all times during the term of this Agreement, Owner shall maintain in
force and effect insurance coverage and comply with any and all insurance
requirements imposed by Owner’s lender pursuant to the Loan Documents.

7.1.2  Agent shall carry Workers’ Compensation Insurance as required by statute,
including Employers’ Liability with limits not less than Five Hundred Thousand
($500,000) per occurrence, for all of Agent’s employees having any connection
with the work performed in connection with this Agreement provided that the
costs of such insurance shall be reimbursed by Owner to the extent such
employees are utilized for the Property.

7.2           This Agreement shall not be deemed or construed to create a
partnership, joint venture or other association to carry on, as co-owners, a
business for profit between Owner and Agent.

16


--------------------------------------------------------------------------------




7.3           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that,
Agent shall not be permitted to assign this Agreement without the prior written
consent of Owner.

7.4           The exercise of one or more of the provisions hereof shall not
preclude the exercise of any other provision hereof.

7.5           This Agreement constitutes the entire Agreement between the
parties hereto relative to the subject matter hereof.  Any prior negotiations,
correspondence or understandings relative to the subject matter hereof shall be
deemed to be merged in this Agreement.  This Agreement may not be amended or
modified except in writing executed by all of the parties hereto.

7.6           This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

7.7           All notices and other communications provided for in this
Agreement shall be in writing and may be delivered by hand, sent by overnight
delivery service or (except in the event of a mail strike) sent by registered or
certified United States Mail, postage prepaid, and addressed as follows:

If to Owner, to:

 

Bala Pointe Owner LP

 

 

 

 

c/o Dividend Capital Total Realty Trust

 

 

 

 

7 Times Square

 

 

 

 

New York, New York 10036

 

 

 

 

Attn: Marc J. Warren

 

 

 

 

 

 

 

With a copy to:

 

Solomon and Weinberg LLP

 

 

 

 

900 Third Avenue, 29th Floor

 

 

 

 

New York, New York 10022

 

 

 

 

Attention: Joseph D. D’Angelo, Esq.

 

 

 

 

 

 

 

If to Agent, to:

 

AMERIMAR BALA POINTE MANAGEMENT CO., INC.

 

 

c/o Amerimar Enterprises, Inc.

 

 

 

 

Suite 1900

 

 

 

 

210 West Rittenhouse Square

 

 

 

 

Philadelphia, PA 19103

 

 

 

 

Attention: Stephen J. Gleason

 

 

 

 

 

 

 

With a copy to:

 

KURTZ & REVNESS, P.C.

 

 

 

 

1265 Drummers Lane

 

 

 

17


--------------------------------------------------------------------------------




 

 

Suite 209

 

 

 

 

Wayne, PA 19087

 

 

 

 

Attention: Stuart B. Kurtz, Esquire

 

 

 

or to such other address as either party shall hereafter designate by notice to
the other as herein provided.  All notices, demands and requests shall be deemed
to have been given when delivered on the fifth (5th) business day after the date
of mailing in the manner and addressed aforesaid.

7.8           Owner and its general partners, agents, servants and
representatives may, upon prior notice and during regular business hours, enter
the Property or any part thereof, for the purpose of inspecting, surveying,
measuring or preserving the Property or for any other purpose, so long as such
inspection does not interfere with the operation of the Property in any respect.

7.9           The liability of the Agent under this Agreement shall be limited
to the assets of the Agent and no partner, shareholder, officer, director or
principal of Agent, whether disclosed or undisclosed, shall have any personal
liability under this Agreement.

7.10         The liability of Owner under this Agreement shall be limited to the
Property and neither Owner nor any partner or principal of Owner, whether
disclosed or undisclosed, shall have any personal liability under this
Agreement.

7.11         Agent shall not be required to devote its full time and attention
to the performance of its obligations under this Agreement.  Agent shall devote
to the performance of its obligations under this Agreement such portion of its
time as may be reasonably necessary to accomplish the obligations of Agent set
forth herein.

7.12         Each of Owner and Agent shall have the right to engage in any other
activity for its own benefit or advantage, including, without limitation, any
competitive real estate venture.  Nothing contained herein shall preclude,
prevent or be a limitation upon either Owner or Agent being engaged in other
real estate or other ventures, whether acting for itself or for others, or as a
partner in a partnership or a stockholder in a corporation, or otherwise.

7.13         Agent shall not place any signs on the Property without Owner’s
prior written consent, which may be withheld in Owner’s sole discretion.  Any
signs placed on the Property by Agent shall, upon Owner’s request, be removed by
Agent, at Agent’s expense, upon termination or expiration of this Agreement.

18


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

OWNER:

 

AGENT:

 

 

 

 

 

 

 

BALA POINTE OWNER L.P.

 

AMERIMAR BALA POINTE

 

 

By: Bala Pointe GP, LLC,

 

MANAGEMENT CO., INC.

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

19


--------------------------------------------------------------------------------




EXHIBIT “A”

LEGAL DESCRIPTION

20


--------------------------------------------------------------------------------